_____________

                          No. 96-2307EM
                          _____________

Percy Green, II; Arthur L.        *
Williams; Myronetta Mackay;       *
Mary Ware,                        *
                                  *
                Appellants,       *
                                  *
     v.                           *
                                  *   Appeal from the United States
St. Louis Comprehensive           *   District Court for the Eastern
Neighborhood Health Center,       *   District of Missouri.
Inc., doing business as St.       *
Louis Comprehensive, Inc.,        *        [UNPUBLISHED]
doing business as St. Louis       *
Comprehensive Health Center,      *
doing business as St. Louis       *
Comprehensive C-Star,             *
                                  *
                Appellee.         *
                            _____________

                   Submitted:   December 9, 1996

                      Filed: December 20, 1996
                          _____________

Before FAGG and LOKEN, Circuit Judges, and KYLE,* District Judge.
                          _____________


PER CURIAM.


     Percy Green, II, Arthur L. Williams, Myronetta Mackay, and
Mary Ware appeal an adverse grant of summary judgment on the merits
of their discrimination and retaliation claims. Having read all of
the materials submitted by the parties, we conclude the appellants
are not entitled to relief. The appellants failed to present any
evidence tending to show that St. Louis Comprehensive Neighborhood




     *The Honorable Richard H. Kyle, United States District Judge
for the District of Minnesota, sitting by designation.
Health Center discriminated or retaliated against them.   We affirm
without further discussion. See 8th Cir. R. 47B.

     A true copy.


          Attest:


               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                               -2-